Citation Nr: 1523496	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 741 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified, cannabis abuse, and alcohol abuse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2002 to January 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Winston-Salem, North Carolina RO, which granted service connection for PTSD with depressive disorder not otherwise specified, cannabis abuse, and alcohol abuse, rated 30 percent, effective August 27, 2010.  An interim [September 2013] rating decision increased the rating to 50 percent, also effective August 27, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his symptoms have worsened since his most recent VA examination, in September 2011 (more than three years ago), and asserts that the current rating does not reflect his current psychiatric symptoms.  In a May 2015 statement, his representative states that the PTSD is now worse than it was at the time of the original rating and the September 2011 examination.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  A contemporaneous examination is indicated.

Additionally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for his psychiatric disabilities.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner should describe all symptoms of the PTSD (and their impact on occupational and social functions) in detail, and must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

